Citation Nr: 0205735	
Decision Date: 06/03/02    Archive Date: 06/13/02

DOCKET NO.  98-06 010	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a low 
back disorder as secondary to service connected residuals of 
a fracture of the right femur. 

(The issue of entitlement to an increased evaluation for 
residuals of a fracture of the right femur, currently 
evaluated as 20 percent disabling, will be the subject of a 
later decision).


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran

ATTORNEY FOR THE BOARD

Carole R. Kammel, Counsel


INTRODUCTION

The veteran served on active duty from June 1977 to June 
1981.

This matter comes before the Board of Veterans' Appeals (the 
Board) on appeal from a July 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Indianapolis, Indiana which denied the veteran's claim of 
entitlement to an increased disability rating for his service 
connected right femur fracture, then evaluated a s 10 percent 
disabling, and also denied the veteran's claim of entitlement 
to service connection for a low back disability, claimed as 
secondary to the service-connected right femur fracture.  

A January 2002 RO rating decision granted the veteran an 
increased disability rating, 20 percent for his service-
connected right femur fracture.  The veteran through his 
accredited representative has continued to express 
disagreement with the assigned disability rating.

As will be discussed in detail below, as an initial matter 
the Board must determine whether new and material evidence 
has been submitted which is sufficient to reopen the 
veteran's previously-denied secondary service connection 
claim.  
After a review of the evidence of record on file, the Board 
has determined that new and material evidence has been 
submitted to reopen that claim.  Based on conflicting medical 
and other evidence of record, the Board believes that 
additional development of the record is required.  The Board 
will therefore defer a decision on the merits of this issue 
until such development has been completed.

The Board is also undertaking additional development on the 
issue of entitlement to an increased evaluation for residuals 
of a fracture of the right femur, currently evaluated as 20 
percent disabling, pursuant to authority granted by 67 Fed. 
Reg. 3,099, 3,104 (Jan. 23, 2002) (to be codified at 38 
C.F.R. § 19.9(a)(2)).  

When the required development is completed, the Board will 
provide notice of the development as required by Rule of 
Practice 903.  (67 Fed. Reg. 3,099, 3,105 (Jan. 23, 2002) (to 
be codified at 38 C.F.R. § 20.903.)  After giving the notice 
and reviewing the veteran's response to the notice, the Board 
will prepare a decision addressing both of these issues.


FINDINGS OF FACT

1.  In an unappealed rating decision dated in April 1986, the 
RO denied the veteran's claim of entitlement to service 
connection for a low back disorder, to include as secondary 
to service-connected residuals of a fracture of the right 
femur.  The RO properly notified the veteran of that 
determination that same month; he did not appeal that 
decision.

2.  Evidence added to the record since the April 1986 rating 
decision is of sufficient significance that it must be 
considered in order to fairly decide the merits of the 
veteran's claim for service connection for a low back 
disorder as secondary to service-connected residuals of a 
fracture of the right femur.


CONCLUSION OF LAW

The April 1986 RO rating decision is final; new and material 
evidence has been received which is sufficient to reopen the 
veteran's claim for service connection for a low back 
disability as secondary to service-connected residuals of a 
fracture of the right femur.  38 U.S.C.A. §§ 5108, 7105 (West 
1991).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran ultimately seeks entitlement to service 
connection for a low back disability, which he claims is  
secondary to his service-connected residuals of a fracture of 
the right femur.  In essence, the veteran contends that the 
back disability is due to a leg length discrepancy caused by 
the service-connected  fracture to the right femur.

The Board initially observes that the veteran's claim of 
entitlement to service connection for a low back disability, 
to include as secondary to his service-connected right femur 
fracture, was denied by the VARO in Cleveland, Ohio in an 
unappealed April 1986 rating decision.  

The Board is of course cognizant of the fact that subsequent 
to the veteran once again raising the secondary service 
connection issue in January 1997, the Indianapolis VARO has 
apparently disregarded the previous denial of the veteran's 
claim and decided this issue on a de novo basis.  However, 
just because the RO has not considered the matter of the 
finality of the April 1986 decision does not mean that the 
Board may ignore it.  

Under Barnett v. Brown, 83 F.3d. 1380 (Fed.Cir. 1996), the 
United States Court of Appeals held that any statutory 
tribunal must ensure that it has jurisdiction over each case 
before adjudicating the merits and that a potential 
jurisdictional defect may be raised by the tribunal sua 
sponte at any stage in the proceedings and, once apparent, 
must be adjudicated.  It is well-settled law that the 
submission of new and material evidence by a VA claimant to 
reopen a previously denied claim is a jurisdictional 
prerequisite to the reexamination of the veteran's claim by 
VA and the Board.  Without the submission of new and material 
evidence, the Board does not have jurisdiction to review the 
claim in its entirety, and its analysis must end.  See 
Barnett, 83 F.3d at 1383- 4; see also Butler v. Brown, 9 Vet. 
App. 167, 171 (1996).     




Applicable Law and Regulations

Service Connection

According to applicable laws and regulations, service 
connection may be granted for disability resulting from a 
disease or injury incurred in or aggravated by military 
service.  See 38 U.S.C.A. §§ 1110, 1131 (West Supp. 2001); 38 
C.F.R. § 3.303 (2001).  

Secondary service connection shall be awarded when a 
disability is proximately due to or is the result of a 
service-connected disease or injury.  38 C.F.R. § 3.310(a) 
(2001).  See Harder v. Brown, 5 Vet. App. 183, 187 (1993).  
Additional disability resulting from the aggravation of a 
non-service-connected condition by a service-connected 
condition is also compensable under 38 C.F.R. § 3.310(a).  
See Allen v. Brown, 7 Vet. App. 439, 448.

Finality/New and Material Evidence

In general, RO decisions that are not appealed become final.  
38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103 (2001).   The 
governing regulations provide that an appeal consists of a 
timely filed notice of disagreement in writing and, after a 
statement of the case has been furnished, a timely filed 
substantive appeal.  38 C.F.R. §§ 20.200, 20.302 (2001).

Pursuant to 38 U.S.C.A. § 5108, VA must reopen a finally 
disallowed claim when new and material evidence is presented 
or secured with respect to that claim.  Knightly v. Brown, 6 
Vet. App. 200 (1994). Only evidence presented since the last 
final denial on any basis (either upon the merits of the 
case, or upon a previous adjudication that no new and 
material evidence had been presented), will be evaluated in 
the context of the entire record.  Evans v. Brown, 9 Vet. 
App. 273 (1996).

New and material evidence is defined as evidence not 
previously submitted to agency decisionmakers which bears 
directly and substantially upon the specific matter under 
consideration; which is neither cumulative nor redundant; and 
which, by itself or in connection with evidence previously 
assembled, is so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. § 
3.156(a).  In Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 
1998), the Federal Circuit noted that new evidence could be 
sufficient to reopen a claim if it could contribute to a more 
complete picture of the circumstances surrounding the origin 
of a veteran's injury or disability, even where it would not 
be enough to convince the Board to grant a claim.

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

The VCAA

On November 9, 2000, during the pendency of the this appeal, 
the President signed into law the Veterans Claims Assistance 
Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 
(2000) [codified at 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, and 5126].  

The VCAA revises VA's obligations in two significant ways.  
First, VA has a duty to notify a claimant of any information 
and evidence necessary to substantiate and complete a claim 
for VA benefits.  See 38 U.S.C.A. §§ 5102 and 5103 (West 
Supp. 2001).  Second, VA has a duty to assist claimants in 
obtaining evidence necessary to substantiate their claims.  
See 38 U.S.C.A. § 5103A (West Supp. 2001).  

VA issued regulations to implement the VCAA in August 2001.  
See 66 Fed. Reg. 45,620 (Aug. 29, 2001) [to be codified as 
amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)].  
The amendments became effective November 9, 2000, except for 
an amendment to 38 C.F.R. § 3.156(a) and the second sentence 
of 38 C.F.R. § 3.159(c), which became effective August 29, 
2001.  Except for the amendment to 38 C.F.R. § 3.156(a), the 
second sentence of 38 C.F.R. § 3.159(c), and 38 C.F.R. 
§ 3.159(c)(4)(iii), VA stated that "the provisions of this 
rule merely implement the VCAA and do not provide any rights 
other than those provided in the VCAA."  Duty to Assist, 
66 Fed. Reg. 45,620, 45,629 (Aug. 29, 2001).  Accordingly, in 
general where the record demonstrates that the statutory 
mandates have been satisfied, the regulatory provisions 
likewise are satisfied.

The Board has given consideration to the provisions of the 
VCAA as it applies to this issue.  See Holliday v. Principi, 
14 Vet. App. 282-83 (2001) [the Board must make a 
determination as to the applicability of the various 
provisions of the VCAA to a particular claim].

With respect to claims filed prior to August 29, 2001, which 
includes this one, the VCAA appears to have left intact the 
requirement that a claimant must first present new and 
material evidence in order to reopen a previously and finally 
denied claim under 38 U.S.C.A. § 5108 before the Board may 
determine whether VA's duty to assist is fulfilled and 
proceed to evaluate the merits of that claim.  Once a claim 
is reopened, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate the claim for a benefit under a law 
administered by the Secretary, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  See 38 U.S.C. § 5103A(f).

It is specifically noted that nothing in the VCAA shall be 
construed to require the Secretary to reopen a claim that has 
been disallowed except when new and material evidence is 
presented or secured, as described in 38 U.S.C.A. § 5108.   
See 38 U.S.C. § 5103A(f).  Similarly, regulations 
implementing the VCAA are effective, with respect to the 
submission of new and material evidence, only to claims filed 
on or after August 29, 2001.  See 66 Fed. Reg. 45,620 (Aug. 
29, 2001).  Specifically, the Board notes that the regulation 
amended 38 C.F.R. § 3.156(a), which defines "new and 
material evidence" for VA adjudication purposes.  The 
changes to this regulation are, however, effective 
prospectively only for claims filed on or after August 29, 
2001.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001).  Because the 
veteran's claim was filed well before that date, the former 
provisions of 38 C.F.R. § 3.156(a) are for application in 
this case.   

The precise parameters of the VCAA may be subject to judicial 
interpretation.  The Board believes that with respect to 
cases such as this, involving the matter of submission of new 
and material evidence, although VA's duty to assist appears 
to be circumscribed the notice provisions of the VCAA are 
applicable.  

With respect to notice, the veteran has been provided with 
the requirements of law.  The Board believes that it is clear 
that the veteran has been accorded ample opportunity to 
present evidence and argument in support of his claim, 
including testifying at a personal hearing.  The Board 
concludes that the notice provisions of the VCAA have been 
satisfied with respect to this case.

With respect to VA's duty to assist, as indicated above the 
VCAA provides that VA's duty to assist does not commence 
until new and material evidence has been submitted.  

Factual Background

As noted above, in an April 1986 rating decision, the RO 
initially denied entitlement to a low back disorder, to 
include as secondary to service-connected residuals of a 
fracture of the right femur.  The veteran was informed of the 
decision by letter from the RO dated April 25, 1986.  He did 
not appeal that decision and it became final.  

Evidence that was of record at the time of the RO's April 
1986 rating decision included service medical records 
reflecting that in January 1981, the veteran was admitted to 
the hospital after he sustained a comminuted fracture to the 
right proximal femur in a motor vehicle accident.  A closed 
intramedullary rod was inserted in February 1981.  At 
discharge from the hospital in mid-February 1981, a diagnosis 
of mid-shaft transverse comminuted fracture of the right 
femur was entered.  An April 1981 separation examination 
report reflects there was decreased strength in the right leg 
with normal range of motion of the knee and ankle.  The 
veteran was noted to have walked with the aid of a cane.  The 
veteran's service medical records were pertinently negative 
with respect to back problems.

Also of record at the time of the RO's April 1986 decision 
were VA and private medical records dating from 1981-1986.  

A September 1983 VA hospitalization report reflects that the 
veteran complained of chronic low back pain with heavy 
lifting.  The veteran underwent removal of the closed 
intramedullary rod in his right femur.  

During an August 1985 VA examination, the veteran reported 
that he had had low back pain and aches in the right leg, 
which had been partially corrected by a 3/8 inch buildup in 
his right shoe and good posture.  He reported that he favored 
his right leg with a limp.  An X-ray of the lumbar spine 
revealed mild dextroscoliotic curve, facet arthropathy on the 
right at L5-S1, and mild narrowing of the L4-5 and L5-S1 disc 
spaces.  

A medical report dated in November 1985 from R.G.R., Jr., 
M.D., reflects that the veteran complained of back pain which 
radiated into the right lower extremity as far down as his 
heel.  An assessment of degenerative disc disease at L4-5 and 
L5-S1 was recorded.  The veteran was advised to wear a shoe 
lift in all of his shoes.  Dr. R. that because the 
intramedullary rod had been removed the veteran had a 
shortening of that extremity due to the comminuted fracture.  

When examined by VA in March 1986, the veteran reported 
having back pain since early 1982.  He related that he had 
been issued shoe lifts by VA, which had helped his limp.  
Physical examination revealed very minimal short leg gait on 
the right.  It was noted that the veteran used a 3.8 inch 
heel lift in his right shoe. The examiner noted that the 
right leg was 3/8 of an inch shorter that the left.  In this 
regard, the right and left legs measured 38 and 6/8 inches 
and 39 and 1/8 inches, respectively.  X-rays of the lumbar 
spine revealed minor narrowing at L4-5 and L5-S1.  At that 
Diagnoses of lumbosacral strain, lumbosacral pain, and mild 
lumbar and lumbosacral degenerative changes at L4-5 and L5-
S1and healed fracture of the right femur with minimal leg 
length discrepancy were recorded by the examining physician.

In pertinent part, the April 11, 1986 VA rating decision 
denied the veteran's claim because there was no evidence that 
the veteran's back condition was related to his service-
connected right femur fracture.  The veteran was informed of 
this in a letter from the Cleveland RO dated April 25, 1986.  
He did not appeal that decision. 

In January 1997, the veteran filed a claim for service 
connection for a low back disorder as secondary to service-
connected residuals of a fracture of the right femur with the 
RO.  

Evidence added to the record since the April 1986 rating 
decision includes numerous VA and private medical records 
dating from 1988-2000.  With respect to the reason for the 
April 1986 denial of the veteran's service connection claim, 
medical nexus evidence, there are now of record conflicting 
medical opinions as to the etiology of the veteran's low back 
disorder.  

When examined by VA in November 1998, the veteran's in 
service injury to this right femur was recorded by the 
examining physician.  The veteran continued to complain of 
back pain which radiated into the right lower extremity and 
which was associated with numbness.  The examiner noted that 
the veteran had some shortening after his right femoral shaft 
fracture and that he wore a shoe lift, which alleviated some 
of his back symptoms, and a lumbosacral corset.  After an 
examination of the lumbar spine, it was the overall 
impression of the examiner that the cause of the veteran's 
back disorder was spondylosis of the lumbosacral spine with 
an L5-S1 disc herniation and a right S1 radiculopathy.  
Although the report is not carefully worded, it appears that 
the examiner did not conclude that the service-connected 
right femur disability was responsible for his back symptoms.  

A November 1998 VA outpatient report reflects that the 
veteran's back pain was caused by weak abdominal muscles and 
tight hamstrings.  

When examined by VA in June 2000, the veteran reported that 
he had been told by an orthopedist and a chiropractor that 
his back pain was a result of a leg length discrepancy which 
was a result of the fracture to his right femur.  After a 
physical evaluation of the veteran, the examiner concluded 
that the veteran's back pain was directly attributable to the 
femur fracture.  

Analysis

After reviewing the record, the Board is of the opinion that 
new and material evidence has been submitted to reopen the 
veteran's claim of entitlement to service connection for a 
low back disorder as secondary to service-connected residuals 
of a fracture of the right femur.  

In April 1986, the RO denied the veteran's claim on the basis 
that there was no medical evidence of records demonstrating 
an etiological relationship between his low back disorder and 
the service-connected residuals of a fracture of the right 
femur.  Recently added to the record is  the June 2000 VA 
examination report, which includes a nexus opinion.  The 
Board believes that this evidence is of such significance 
that it must be considered in order to fairly decide the 
merits of the claim.  See 38 C.F.R. § 3.156(a); see Hodge, 
155 F.3d at 1363.  Therefore, the veteran's claim of 
entitlement to service connection for a low back disorder as 
secondary to service-connected residuals of a fracture of the 
right femur is reopened.  38 U.S.C.A. § 5108; 38 C.F.R. § 
3.156(a). 

The Board observes in passing that other evidence which has 
been added to the record does not appear to support the 
veteran's claim.  However, at this stage of its analysis, the 
Board does not evaluate new and material evidence in the 
context of the record as a whole.    

In short, for the reasons and bases expressed above, the 
Board has concluded that  additional evidence which has been 
recently submitted is new and material.  Accordingly, the 
veteran's claim of entitlement to service connection for a 
low back disorder as secondary to service-connected residuals 
of a fracture of the right femur is reopened.

As discussed earlier in this decision, once a claim has been 
reopened VA's duty to assist under the VCAA is triggered.  As 
noted in the Introduction section, the Board finds that 
additional development, to include a VA examination in order 
to determine the etiological relationship between the 
service-connected residuals of a fracture of the right femur 
and the current low back disorder, should be completed before 
a fully informed disposition of this issue can be made.


ORDER

New and material evidence having been received, the claim of 
entitlement to service connection for a low back disorder as 
secondary to service-connected residuals of a fracture of the 
right femur is reopened.  To that extent only, the appeal is 
allowed.


		
	Barry F. Bohan
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

